Fourth Court of Appeals
                               San Antonio, Texas
                                      May 21, 2015

                                  No. 04-14-00668-CV

         WEST 17TH RESOURCES, LLC, Pamela Mika Wolf, and Thomas Mika,
                               Appellants

                                            v.

                      Lucian A. PAWELEK and Carleen J. Pawelek,
                                     Appellees

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 13-04-00087-CVK
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
       The Appellee’s Opposed 3rd and Final Motion for Extension of Time to File Brief is
hereby GRANTED.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court